Citation Nr: 1227318	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-43 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.A.G.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran served on active duty from March 1945 to May 1946 and from October 1948 to August 1967.  He had WWII and Vietnam service and died in March 1999.  The appellant claims as the surviving spouse.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2009 rating decision of the VA Regional Office (RO) in Denver, Colorado that denied service connection for the cause of the Veteran's death.

The appellant was afforded a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge sitting at Denver, Colorado.  The transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange/herbicides therein.  

2.  The Veteran's death certificate shows that he died in March 1999 and that the cause of death was acute myelogenous leukemia.  

3.  Acute myelogenous leukemia was not manifest in service or within one year of discharge from service. 

4.  Acute myelogenous leukemia is not a disease presumed to be associated with Agent Orange/herbicide exposure.

5.  At the time of death, service connection was not in effect for any disorder.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2012); C.F.R. §§ 3.102, 3.303, 3.306, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts and has presented testimony to the effect that the Veteran served in Vietnam, that exposure to Agent Orange/herbicides therein precipitated the development of AML from which he died, and that service connection for the cause of the Veteran's death is warranted.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The duty to notify was satisfied prior to the initial unfavorable decision on the claim by letters dated in March and November 2008 that addressed the required notice elements.  The Veteran was not service connected for any condition during his lifetime.  The letters informed the appellant of what evidence was required to substantiate a DIC claim based on a condition not yet service connected and of the appellant's and VA's respective duties for obtaining evidence.  The letters also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished to the extent indicated and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been reviewed.  Voluminous private clinical records submitted in support of the claim have been carefully considered.  The appellant presented testimony before the undersigned Veterans Law Judge in April 2012 who identified and advised her of potential evidentiary defects and suggestions for cure.  The case was left open for 60 days for the submission of additional evidence.  The Judge explained the concept of service connection for the cause of death and clarified the issue on appeal.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2012).  However, no additional information or evidence has been received from the appellant to date.  Neither she nor her representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348.

In this case, the Board finds that there is no reliable lay or medical foundation to support the claim of service connection for the cause of the Veteran's death other than lay assertion that is not deemed to be probative for reasons explained in the legal analysis portion of this decision.  The Board therefore finds that the evidence on file is adequate to render a decision on the claim of entitlement to service connection for the cause of the Veteran's death such that it is unnecessary to schedule a clinical review of the record for a medical opinion.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for the cause of the Veteran's death is ready to be considered on the merits.

Pertinent Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2012). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2012); 38 C.F.R. § 3.307, 3.309 (2012).

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012). 

VA regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2012).

The diseases listed above shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2012);38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 501(a), 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e) (2012). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2012). 

Factual Background

The Veteran's DD-214 indicates that he served in the Republic of Vietnam during the Vietnam era.  He is therefore entitled to a presumption of exposure to herbicide agents.

The Veteran's service treatment show no treatment or identification of any hematologic disorder.  

Post service, private clinical records dating from 1998 reflect that the Veteran underwent bone marrow aspirate and core biopsy in April 1998 that was interpreted as showing mild anemia, leucopenia, thrombocytopenia, and borderline hypercellular bone marrow for age showing myelodysplasia, not otherwise specified.  A private consultation report dated in June 1998 noted that the Veteran was being treated for myelodysplasia with unexplained pancytopenia.  It was reported that he had extensive tours of duty in Vietnam in the mid 1960s, and 1966 and 1967 with potential exposure to Agent Orange during that period.  It was related that he had recently been found to have increasing anemia and pancytopenia with hypercellular bone marrow.  He had been doing well until the past few months when he started having more fatigue.  Following physical examination, an assessment of myelodysplasia with a high ESR and peculiar pulmonary infiltrates was rendered.

A claim for service connection for the cause of the Veteran's death was received in December 2008 accompanied by a death certificate showing that the Veteran died on March [redacted], 1999 of acute myelogenous leukemia (AML).

Subsequently received in support of the claim were voluminous private outpatient records dated between 1998 and 1999 indicating that the Veteran received extensive clinical intervention and oncological follow-up for what noted to be myelodysplasia in transition to acute myelogenous leukemia in March 1999.  At that time, it was reported that he had had improvement with induction chemotherapy but had relapsed and was deteriorating.  Following evaluation, the assessments were acute myelogenous leukemia, progressive malignancy and subdural hematoma.  Hospice care was recommended.

Legal Analysis

The Veteran's death certificate reflects that he died of acute myelogenous leukemia (AML)  that was diagnosed in 1999.  There is no evidence that this disease had its onset during service or that a malignancy was manifested to a degree of 10 percent or more within one year of discharge from active duty.  Thus, leukemia was first clinically indicated decades after discharge from service.  Therefore, service connection for leukemia leading to the cause of the Veteran's death may not be granted either directly or presumptively to service pursuant to 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

The appellant does not argue, however, that the disease from which the Veteran died had its onset in service or was manifested within one year thereof.  Rather, she asserts that AML was precipitated by exposure to Agent Orange in Vietnam for which the presumption of service connection applies for presumed exposure to Agent Orange.

In this regard, the record indicates that the Veteran had service in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides (Agent Orange) therein. See 38 C.F.R. § 3.307(a)(6)(iii).  That notwithstanding, the Board finds that there is no basis for presumptive service of AML based on presumed herbicide exposure in this case.  This is because AML is not a disease that is included on the list of diseases presumed service connected in veterans exposed to Agent Orange. See 38 C.F.R. § 3.309(e) (that names only chronic lymphocytic leukemia (CLL)), hairy cell leukemia and other chronic B-cell leukemias, but not other types of leukemia, including AML). See also Notice, Health Outcomes Not Associated with Exposure to Certain Herbicide Agents, 72 Fed.Reg. 32395-01 (June 12, 2007) (noting that AML is the most common leukemia among adults, and that risk factors for such include high doses of ionizing radiation, occupational exposure to benzene, and some medications used in cancer chemotherapy).  VA has determined that there is no positive association between herbicide exposure and AML and other types of leukemia not specifically identified. 

It is well established, however, that service connection for disability claimed as due to exposure to Agent Orange/herbicides may also be conceded by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure or with proof of direct causation. See Brock v. Brown, 10 Vet.App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 2002); see also 38 C.F.R. § 3.303 (2012).  Here, however, the competent evidence does not reflect that any physician or other medical professional in the record has linked AML to any incident of active service, to include presumed Agent Orange exposure.

The Board has carefully considered the appellant's lay statements that the Veteran's death from leukemia is related to exposure to Agent Orange in Vietnam.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1371 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences as such comes through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994). 

In this case, however, whether the Veteran's AML was related to Agent Orange exposure requires specialized training for a determination and is not susceptible of lay opinion.  The appellant's statements alone cannot be accepted as probative evidence.  In this case, no clinical professional, to include the Veteran's treating physicians, has proposed any connection between service and the cause of death.  The Board observes that there is no competent and/or probative evidence in the record indicating that AML is related to exposure to herbicides in service.  Therefore, there is currently no reliable and/or probative evidence indicating that the Veteran died from a disease or disability of service onset.  It is again noted that the potential evidentiary defect was identified during the hearing and that the appellant was provided an opportunity to submit evidence.  

The evidence demonstrates onset of cancer more than three decades after service discharge.  The etiology of such is a complex medical matter beyond the ken of a layperson. Jandreau at 1372.  Therefore, the appellant's opinion in this matter is not probative.  In this instance, no professional has related AML to service or exposure to Agent Orange therein.  The record contains no evidence that the cause of death is attributable to Agent Orange exposure except for the appellant's own statements that are not competent as to this matter. 

For the foregoing reasons, the Board concludes that there is no reliable and/or probative evidence indicating that acute myelogenous leukemia is related to service or to herbicide exposure therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for the cause of death must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


